Citation Nr: 1608330	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  13-15 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to an initial compensable rating for migraine and vascular headaches.

2. Entitlement to a compensable rating for bilateral hearing impairment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1980 to September 1984.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As to migraine and vascular headaches, evidence relating to the claim was most recently considered by the RO in an April 2013 statement of the case which, in pertinent part, considered VA treatment records through April 2011.  Since then, VA treatment records dated through March 2015 were associated with the claims file, many of which address the current severity of the appellant's headache disorder.  Any pertinent evidence submitted to the Board must be referred to the AOJ unless that right is waived by the appellant or his representative.  38 C.F.R. § 20.1304(c) (2015).  In January 2016, the Veteran specifically responded to the Board's request for a waiver and stated that he wanted the case returned to the AOJ for review of the additional evidence.

As to hearing impairment, in an August 2014 rating decision, the RO denied entitlement to a compensable rating for bilateral hearing loss because the Veteran failed to report for an examination.  In an October 2014 correspondence, the representative requested that the RO reschedule the Veteran for an evaluation, but if that could not be accomplished, to consider the correspondence as a notice of disagreement with the August 2014 rating decision.  In an April 2015 rating decision, the RO again denied the claim because the Veteran failed to report for an examination.  The RO explained that because the Veteran had been scheduled for another examination, the October 2014 correspondence was not treated as a notice of disagreement.  A September 2015 congressional inquiry indicates that the Veteran still disagreed with the assigned rating and appears to desire appellate review.  A review of the claims file does not reflect that a statement of the case has been issued in connection with these rating decisions.  An unprocessed notice of disagreement should be remanded, not referred, to the RO for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App 238, 240-241 (1999).

Accordingly, the case is REMANDED for the following action:

1. Issue the Veteran a statement of the case addressing the issue of entitlement to a compensable rating for bilateral hearing impairment.  The appellant is hereby informed that the Board will exercise appellate jurisdiction over this claim only if he files a timely substantive appeal.

2. Readjudicate the Veteran's claim for entitlement to an initial compensable rating for migraine and vascular headaches, in light of all pertinent evidence (to particularly include evidence not considered in the April 2013 statement of the case) and legal authority.

If the benefit sought on appeal remains denied, the AOJ must furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




